NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0007n.06

                                            No. 20-1455

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                       FILED
                                                                                    Jan 05, 2021
                                                                                DEBORAH S. HUNT, Clerk
JAMES KOST; MOLLY KANDLE-KOST,                      )
                                                    )
        Plaintiffs-Appellants,                      )        ON APPEAL FROM THE
                                                    )        UNITED STATES DISTRICT
v.                                                  )        COURT FOR THE WESTERN
                                                    )        DISTRICT OF MICHIGAN
HONORABLE        SUZANNE           HOSETH           )
KREEGER, in her official capacity,                  )
                                                                      OPINION
                                                    )
        Defendant-Appellee.                         )
                                                    )

       Before: SILER, CLAY and GRIFFIN, Circuit Judges.

       CLAY, Circuit Judge. Plaintiffs James Kost and Molly Kandle-Kost (“the Kosts”) appeal

the district court’s dismissal of their complaint against a Michigan state court judge, the Honorable

Suzanne Hoseth Kreeger of the Eighth Circuit Court, under the Rooker-Feldman doctrine. Because

Plaintiffs’ suit is effectively an impermissible appeal of a state court’s judgment, we AFFIRM the

district court’s determination that it lacked subject matter jurisdiction over this case.

       This appeal represents the latest chapter in a decade-long property dispute between the

Kosts and their neighbors. However, until the filing of Plaintiffs’ federal complaint against Judge

Hoseth Kreeger in November 2019, this dispute had been adjudicated entirely by, and at all levels

of, the Michigan state judiciary. As relevant here, Judge Hoseth Kreeger determined that the Kosts

had, under Michigan law, abandoned their easement in a platted road through both nonuse and

their affirmative conduct. The Kosts appealed Judge Hoseth Kreeger’s order, and the Michigan

Court of Appeals affirmed. The Michigan Supreme Court denied leave to appeal in January 2019.
No. 20-1455, Kost, et al. v. Kreeger


        In this litigation, Plaintiffs raise a number of arguments that Judge Hoseth Kreeger erred

in determining that they had abandoned certain property rights. But under the Rooker-Feldman

doctrine, district courts may not consider “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). The doctrine is derived from 28 U.S.C. § 1257,

which “vests sole jurisdiction” to “conduct[] appellate review of final state-court judgments” in

the Supreme Court. Berry v. Schmitt, 688 F.3d 290, 298 (6th Cir. 2012).

        “We determine whether Rooker-Feldman bars a claim by looking to the ‘source of the

injury the plaintiff alleges in the federal complaint.’ If the source of the plaintiff’s injury is the

state-court judgment itself, then Rooker-Feldman applies.” VanderKodde v. Mary Jane M. Elliott,

P.C., 951 F.3d 397, 402 (6th Cir. 2020) (quoting McCormick v. Braverman, 451 F.3d 382, 393

(6th Cir. 2006)). To determine the source of a plaintiff’s injury, a court must look to the requested

relief. Id.

        Applying these well-established standards, Plaintiffs’ federal suit is barred by the Rooker-

Feldman doctrine. In their complaint, Plaintiffs assert “[t]his case seeks to challenge a state judicial

decision . . . .” (Compl., R. 1, Page ID #2) Accordingly, the self-declared source of Plaintiffs’

injury is Defendant’s state-court judgment. This conclusion is confirmed by reference to Plaintiffs’

request that the district court “grant declaratory and/or injunctive relief after finding that actions,

outcome, and/or judicial decision by Defendant SUZANNE HOSETH KREEGER violates the

Fifth and/or Fourteenth Amendments to the United States Constitution and enjoin/invalidate the

same . . . .” (Id. at Page ID #8) Accordingly, Plaintiffs’ assertion on appeal that they are not seeking


                                                   2
No. 20-1455, Kost, et al. v. Kreeger


to vacate or reject the state court’s judgment is not well-taken. While Rooker-Feldman “applies

only to an exceedingly narrow set of cases,” this is one of them. VanderKodde, 951 F.3d at 400.

       For the reasons set forth above, we AFFIRM the district court’s order.




                                               3